         Case 1:19-cv-03711-WHP Document 18 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   :
 CHRISTOPHER SAWYER,                               :
                                                   :
                        Plaintiff,                 :
                                                   :         19cv3711
                -against-                          :
                                                   :         ORDER
 THE PORT AUTHORITY OF NEW YORK                    :
 AND NEW JERSEY, PORT AUTHORITY                    :
 POLICE OFFICER HARRY MARTINEZ                     :
 SHIELD # 3466, AND PORT AUTHORITY                 :
 POLICE OFFICER TIMOTHY HARRIS                     :
 SHIELD #3230,                                     :
                                                   :
                        Defendants.                :
                                                   :

WILLIAM H. PAULEY III, Senior United States District Judge:

               On March 13, 2020, this Court granted Plaintiff’s counsel’s request to file their

motion to be relieved as counsel and accompanying papers under seal. (ECF No. 15.) Plaintiff’s

counsel filed those documents under seal on May 28, 2020. (ECF No. 17.) Having reviewed

Plaintiff’s counsel’s submission, this Court concludes that the Notice of Motion and Declaration

of Service must be filed publicly on the docket. Accordingly, Plaintiff’s counsel shall re-file

those two documents forthwith.

Dated: June 2, 2020
       New York, New York


                                                       SO ORDERED:


                                                       _______________________________
                                                            WILLIAM H. PAULEY III
                                                                   U.S.D.J.
